PER CURIAM.
Leo Phillips appeals a final judgment and order which revoked his probation on a grand theft conviction but failed to award him credit for time he served on a related burglary conviction that was previously imposed to run consecutively with the probation. The state properly concedes error. Tripp v. State, 622 So.2d 941 (Fla.1993).
Accordingly, Phillips’s sentence is reversed and this cause is remanded with direction to award Phillips credit for time served on the burglary charge.
REVERSED AND REMANDED.
ZEHMER, C.J., and SMITH and KAHN, JJ., concur.